Hoffman argues that the decision to close the proceedings to a
                   supplemental petition is arbitrary and capricious. Hoffman argues that
                   the district court should be estopped from enforcing a filing-deadline
                   because such a deadline has never been enforced in the past and Hoffman
                   argues that there was no notice that the State would seek to close the
                   proceedings Hoffman suggests that a more appropriate remedy for post-
                   conviction counsel's failure to file a timely supplement may have been to
                   remove counsel from the case and appoint new counsel.
                               "A writ of mandamus is available to compel the performance of
                   an act that the law requires as a duty resulting from an office, trust, or
                   station or to control an arbitrary or capricious exercise of discretion."   See
                   Int'l Game Tech., Inc. u. Second Judicial Dist. Court, 124 Nev. 193, 197,
                   179 P.3d 556, 558 (2008); see also NRS 34.160. A writ of prohibition may
                   issue when a district court acts without or in excess of its jurisdiction. See
                   NRS 34.320.
                               Based upon our review of the documents before this court, we
                   deny Hoffman's petition for a writ of prohibition, but grant Hoffman's
                   petition for a writ of mandamus. While we reject Hoffman's equitable
                   estoppel and notice arguments and disagree with Hoffman regarding a
                   filing-deadline for a supplemental petition, see NRS 34.750(3) (providing
                   for 30 days from the date of appointment to file a supplemental petition),
                   we agree that the remedy chosen by the district court was unduly harsh to
                   Hoffman and was an arbitrary and capricious exercise of discretion. The
                   failure to file a timely supplemental petition was due to the dereliction of
                   post-conviction counsel, Ms. Mary Lou Wilson, to meet the deadline and
                   the remedy should have been tailored to that dereliction—chiefly, the




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ce>
                   removal of Ms. Wilson from the case and the appointment of new post-
                   conviction counsel) Accordingly, we
                               ORDER the petition GRANTED, in part, AND DIRECT THE
                   CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS
                   instructing the district court to rescind its prior order closing the post-
                   conviction proceedings, remove Ms. Wilson as counsel in the post-
                   conviction proceedings, and appoint new counsel to assist Hoffman in the
                   proceedings. 2


                                                                                            J.
                                                             --C24)te‘s"S
                                                               Parraguirre
                                                                           tr




                                                               Douglas




                   cc: Hon. Jerome M. Polaha, District Judge
                        Mary Lou Wilson
                        Craig Allen Hoffman
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk

                         'The district court has already determined that the appointment of
                   post-conviction counsel was warranted in this case. See NRS 34.750(I).

                         2Ms. Wilson is cautioned that such future dereliction may result in
                   other sanctions considered necessary by the district court, including
                   referral to the State Bar of Nevada.


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    9e0